Citation Nr: 1431129	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  04-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Epifanio Castillo Jr., Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from May and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2007, the Board declined to reopen the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in June 2008, the Court granted a joint motion by the parties, vacated the Board's decision, and remanded the appeal for action consistent with the joint motion.  

In March 2009, the Board remanded the appeal for issuance of corrective duty to assist notice to the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that pursuant to the March 2009 remand, the AOJ issued two letters to the Veteran, in February and March 2010.  Each of these letters identified a May 2002 rating decision as a final decision; however, the Board notes that the previous final decision in this appeal was issued in April 1984, and the May 2002 decision is that from which this current appeal arose.  Additional corrective notice should be issued to the Veteran.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the record reveals that the Veteran has identified various episodes of treatment for his claimed psychiatric disorder.  Specifically, he indicated in a December 2003 statement that he was hospitalized during boot camp in May or June 1973, for one week.  Efforts should be made to obtain any service records pertaining to this reported treatment.

A court record shows that in August 1980, the Veteran was committed to a New York state hospital, apparently from a facility at which he was incarcerated.  The Veteran should be given an opportunity to provide a release for any records of treatment by such hospital.  

An October 1980 record from the New York Department of Correctional Services, Clinton Correctional Facility Annex, indicates that the Veteran had recently been transferred to the Merle Cooper Program.  It does not appear that the appellate record contains full records pertaining to the Veteran's treatment in this program.

A February 1984 letter from a physician at Bronx Municipal Hospital Center indicates that the Veteran presented to that facility's mental health clinic for an evaluation.  While the author briefly summarized the Veteran's status, records pertaining to treatment at this hospital are not of record.  Moreover, during a May 1988 VA examination, the Veteran reported treatment at this hospital for the previous two years.  

A May 2002 VA treatment record indicates the Veteran's report of having been hospitalized during his 20s at two state hospitals, Rockland State and Mid-Hudson, for several years at a time.

The Board additionally notes that during the May 1988 VA examination, the Veteran reported that he had been in receipt of benefits from the Social Security Administration (SSA).  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice under 38 U.S.C.A. § 5103(a) to satisfy the requirement of Kent v. Nicholson, 19 Vet. App. 473 (2006) which:  (1) notifies the Veteran of the evidence and information necessary to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; and (2) notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed to establish entitlement to service connection for an acquired psychiatric disorder, that were found insufficient in the prior April 1984 denial on the merits.  

2.  Request that the Veteran identify and provide releases for all non-VA providers who have treated his claimed psychiatric disorder, to include Rockland and Mid-Hudson State Hospitals, the Merle Cooper Program, and 
Bronx Municipal Hospital Center.

If, after making reasonable efforts to obtain the identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request inpatient clinical records pertaining to the reported hospitalization of the Veteran at the Great Lakes, Illinois, naval hospital, in May or June of 1973.   

All attempts to fulfill this development should be documented.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

All attempts to fulfill this development should be documented.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



